Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 5







Travis Jose, 		Plaintiff and Appellee



v.



Terra Jose, 		Defendant and Appellant







No. 20170193







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Kelsey L. Hankey, Grand Forks, ND, for plaintiff and appellee; submitted on brief.



Theresa L. Kellington, Bismarck, ND, for defendant and appellant.

Jose v. Jose

No. 20170193



Per Curiam.

[¶1]	Terra Jose appeals from a judgment and amended judgment awarding Travis Jose primary residential responsibility of the parties’ child.  Terra Jose argues the district court’s decision to award Travis Jose primary residential responsibility should be reversed because it is clear, on the entire record, that a mistake has been made.  We conclude the court’s award of primary residential responsibility to Travis Jose was not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte